Citation Nr: 1527371	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-14 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a shattered left leg disability.

2.  Entitlement to service connection for a skin rash.

3.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the hands.  

4.  Entitlement to an increased evaluation for residuals of prostate cancer, status post radical prostatectomy, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased evaluation for residuals of an injury to the right lower extremity, to include numbness of the shin, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal. 

The issues of service connection for a skin rash; whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the hands; an increased evaluation for residuals of prostate cancer, status post radical prostatectomy; and an increased evaluation for residuals of an injury to the right lower extremity, to include numbness of the shin, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During a March 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal for service connection for a shattered left leg disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for service connection for a shattered left leg disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 , the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

During the March 2015 hearing, the Veteran stated that his claim for service connection for a shattered left leg disability stemmed from the same in-service injury that resulted in his service-connected residuals of an injury to the right lower extremity, to include numbness of the shin.  He noted that the service connection claim was the same issue as the increased evaluation issue, and should not have been treated as a separate issue.  The Board finds that the Veteran's statements satisfy the requirements for withdrawing the appeal.  Thus, with respect to the claim for service connection for a shattered left leg, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review this appeal, and it is dismissed.  

In so finding, the Board observes that any symptoms that would have been included in the shattered left leg disability are already service-connected via the Veteran's service-connected residuals of an injury to the right lower extremity, to include numbness of the shin, since they stem from the same injury.

ORDER

The appeal for service connection for a shattered left leg disability is dismissed.


REMAND

The report of an April 2012 VA skin examination provides a diagnosis of dermatis or eczema.  The report relates that there were no current clinical findings of actinic keratosis or seborrheic dermatitis.  The only skin lesion present that the Veteran was alluding to was a single macular rash flat and pink on his left medial surface of the left lower leg.  There was no inflammation or keloidal formation.  The report provides the medical opinion that it was not at least as likely as not that the Veteran's skin condition (rashes) was incurred in or caused by the Veteran's in-service candidiasis.

However, the Veteran does not contend that his current skin rash, which he calls "jungle rot," is due to his active duty candidiasis.  Rather, he asserts that it is due to exposure to wet clothes for long periods of time in Vietnam.  He states that this skin rash began during active duty and has continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  He also states that the rash is less severe when he is not in cold weather or air conditioning.    

In light of these contentions, the April 2012 VA examination is inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, another VA examination is required in this case to address the Veteran's assertion that his skin rash was caused by exposure to wet clothes, that he has had it ever since active duty and that it is episodic depending on temperature.  

The History of Present Illness section of a September 2010 VA outpatient treatment report from the Bay Pines VA Medical Center (VAMC) Healthcare System reveals that the Veteran had neuropathy from exposure to Agent Orange.  The pertinent assessment was peripheral neuropathy - ordered labs and EMG, neurology consult will be requested once this is done.  

The record before the Board does not include the identified testing.  In fact, the record before the Board includes no VA outpatient treatment reports dated after February 12, 2011.  In this regard, while an April 2012 rating decision notes that it reviewed VA outpatient records from Bay Pines VAMC Healthcare System dated through March 8, 2012, those records are not in the Veteran's eFolders.

Thus, it appears that there exist records of relevant VA treatment that have not been associated with the record before the Board.  All pertinent records must be obtained on remand.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The most recent VA examination of the Veteran's service-connected residuals of prostate cancer, status post radical prostatectomy, was conducted in January 2011.  A privately completed DBQ dated in January 2015 demonstrates that the Veteran's symptoms have increased since that time.  During the March 2015 hearing, the Veteran testified that he now has a hernia related to, or as a symptom of, his service-connected residuals of prostate cancer, status post radical prostatectomy.  

The most recent VA neurological examination of the Veteran's residuals of an injury to the right lower extremity was conducted in April 2012.  It is negative for findings or diagnoses of numbness.  During the March 2015 hearing, the Veteran testified that his residuals of an injury to the right lower extremity now include numbness.  

Therefore, due to the passage of time and the evidence of possible worsening of the Veteran's residuals of prostate cancer and residuals of an injury to the right lower extremity, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of these service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, VA is required to afford the Veteran contemporaneous VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records dated after February 12, 2011, to include any lab, EMG, and neurology consult records as noted in the February 2011 outpatient treatment report, as well as all records from Bay Pines VAMC Healthcare System.

2.  After completion of the foregoing, schedule the Veteran for an evaluation by an appropriate VA examiner to determine the nature, extent and etiology of any skin rash that may be present.  Copies of relevant records from the Veteran's eFolders must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history, the Veteran's assertions that his symptoms have existed ever since active duty and are episodic depending on temperature, and the results of any clinical examination and tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current skin rash is causally related to the Veteran's active duty, to include exposure to wet clothes for long periods of time in Vietnam.  The examiner is requested to provide a rationale for any opinion expressed.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of prostate cancer, status post radical prostatectomy.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the residuals of prostate cancer, status post radical prostatectomy.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner is requested to address whether the Veteran has any hernia symptoms, and if so, whether it is at least as likely as not (50 percent or more likelihood) that they are part of, related to or aggravated by the Veteran's residuals of prostate cancer, status post radical prostatectomy.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected residuals of an injury to the right lower extremity, to include numbness of the shin.  Copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the residuals of an injury to the right lower extremity.  The appropriate DBQs should be filled out for this purpose, if possible. 

The examiner is requested to address whether the Veteran's residuals of an injury to the right lower extremity include numbness.

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


